CHARLES P. CLAIBORHE, JUDGE.
This is a suit to recover from the defendant an unexpended balance of money deposited in his hands for expenses of suit.
The plaintiff alleges that oy a written contract dated December 1915 she employed the defendant George A. Sladovich and Jose A. Morales, attorneys at law, for the purpose of recovering certain lands described in the contract; and for this purposd she agreed "to cover the first expenses not to exceed $300"; that accordingly, on December 18th, 1916, she oaid to Sladovich and Morales $150, and thereafter they obtained from her further money; that the suras advanced by her to them amount in all to $370.75; that xne said Sladovich and .Morales filed in her name in the Civil District Court a suit which was dismissed on an exception of no)C cause of action; that all the costs oaid by the defendant amount to $36.05* and he owes the petitioner the balance of $334.70; that for reasons of her own she discharged the said Sla.dovich and Morales, and caused their names to be stricken from the docket as her attorneys; that ¿¿orales has accounted to her for aoney received by him and she has released him from further liaoility to her*-; and she prays for judgment fdr $334.70 against Sladovich.
The defendant admitted the contract sued on, but specifically denied all the allegations contained in the several paragraphs of plaintiff*s petition; he further alleged that he had been dismisnei "for no^ good cause or reason'whatever^.
There wad judgment in favor of plaintiff for the full amount claimed, and the defendant has apoealed.
The plaintiff had the right to discharge the defendant as her attorney at any time. In the case of Gurley vs. City of New Orleans, 41 A., 75, the Court said:
"A contract for the services of members of the legal profession is not a hiring of labor, but a mandate. A principal has the right to revoke powers of agency given *212oy him for an indefinite period x x x such power to revolee a.id such contingent forfeiture are implied in such a case”. But if this is not the law of the case, Sladovich was dis-
missed with hi* own consent, for, in a letter dated March 29th, 1917 addressed oy him to the plaintiff, he says to her:
"Whatever you will suggest or decide at will he fully satisfactory to me; T will fully abide "with wishes of you all, even if you would decide to select another attorney, if not satisfied with me",
''•Ve h?,ve nothin.; to do with the question of compensation which -night or night not be due these attorneys, as that issue has not oten raised iu this case. The only questions are how much nas the plaintiff paid the defendants, how much have they spent, and what j.s the balance due by the defendant to the plaintiff.
Com lercial partners are such as are forced for the purpose of buying and selling personal property and for carrying personal property for hire in *hips oth*r vessels. C.C. 2325 (2796).
Ordinary partnerships are all such as are not commercial. C.C. 2826 (2797) .
"A law partnership is an ordinary, and not a commercial one. The partners are bound jointly and not in solido". Dyer vs Drew, 14 A., 657.
Therefore, Sladovich can be made liable only for one half of what has been received by him and Morale* jointly, and for the whole of what he has received individually.
The plaintiff has established oy checks drawn by her to the order of "Geo, Seldomioh and J, A. Morales"^and by them indorsed individually, that she paid to then the following sums:
December 18th, 1916 ^ Í 150.00
" 30th, " 50.00
leaking a total of $ 200.00
And that she paid George Sladovich by checks drawn by her to his own ord-r and by him endorsed the following amounts!
January 8th, 1917 Í 50.00
» 22nd, " 36.00
March 6 th, " 50. 00.
//3¿7°* And that at the request of Sladovich, she paid !De Poincy 15.00 Total $ 150.0Ó
*213Making a total' of ^¡350*1*1 all*
In a letter dated, Mar&&v29th*-1917 addressed by Sladovich to th« plaintiff he says;> - *
"As you haveftalrtsii. already $300* I will have to spend now my share, or better to say, #i« same amount of §300 and deposit my money of $600 with the Court".
Again, in his testimony, Sladovich says that he and Morales received from Sirs. Crane $300, and that she paid about $70 to other parties.
The plaintiff has therefore established with certainty that she advanced Sladovich and Morales jointly $200.00
and Sladovich individually $135.00
and De Poincy $ 15.00
Making a total of: $350.00
or $50 more than she agreed to advance. Plaintiff does not testify to any other item of payment made by her.
Of this item of $200, Sladovich and Morales are entitled to the following credits: They say they paid IToolt for researches préceding the filing of the suit $50; Ubolt says it was $75 or $100; we shall fix it at *75. They are also entitled to a credit of $35 paid to J. A. de Poincy. for investigations', leaving a balance due oy them, on that item, of $90. But they owe the plaintiff $50 for money paid by plaintiff in excess of the amount she agreed to advance - making *140 or §70 each.
- They are not entitled to any credit for the costs of Court of $36.05, because Morales testifies that he paid them out of his share of the money advanced by Mrs. Crane. Saidovich claims other credits, but his testimony is vague, uncertain, and in some instances incorrect, and in the main in contradiction of his sworn answer. This fixes the oalance due by Sladovich at $135 plus $70 or $205.00.
It is therefore ordered that the judgment herein be reduced from Thres Hundred and thirty-four 70-100 Dollars to Two Hundred and Pive dollars, and as thus amended that it be affirmed. Costs of appeal to be paid by plaintiff.
January 25th, 1920.